Title: From Thomas Jefferson to Nathaniel Ellicott, 7 July 1805
From: Jefferson, Thomas
To: Ellicott, Nathaniel


                  
                     Sir 
                     
                     Washington June July 7. 05
                  
                  I have just recieved your favor of the 5th. instant. I have for some time been anxious to find the shortest way across the state of Virginia, through the middle counties to the Southern States, being persuaded 50. miles might be saved to the mail & the traveller & a better road obtained. I am totally indifferent to all the intermediate interests, having only the simple object of getting the best road. the one you propose offers an advantage which I have not yet found in any, less hill in passing the waters of Occoquan. I apprehend you will lose in distance, & what is more important that there may be more hills after passing the Occoquan. from Slate run church to the Rapidan there is not a single hill. if we could get from the Occoquan mills pretty early into the Slate run church road, we might still have the benefit of much of that road. I leave this from the 15th. to the 17th. & will make my first day’s stage to the Occoquan mills, presuming I may reach mr Shade’s the next day. I shall then be glad to recieve any information on the subject and to concur in any arrangement which may produce the object of obtaining the best road possible. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               